Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Abstract is objected to because it contains legal phraseology. The Abstract recites, “The disclosure […].” 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2018/128380 A1) (hereinafter Lee) in view of Zou et al. (US 2017/0332095 A1) (hereinafter Zou).

Regarding claim 1, Lee discloses a method of processing video data [Pg. 1, Technical Field, method for encoding/decoding a video signal], comprising:
determining, for a conversion between a current block of a video and a bitstream of the video, whether an indication of the current block is included in the bitstream according to a rule, wherein the indication a merged affine model of the current block, and the rule specific that the indication is not included in the bitstream in a case that a width of the current block is smaller than a first predetermined value or a height of the current block is smaller than a second predetermined value [Pg. 7-8, Fig. 8, Table 1, Transmission condition of the flag for determining whether to perform affine motion prediction, wherein a flag indicating whether to perform affine motion prediction is transmitted when the width and height of the block are all greater than 8, wherein AF-Merge sizes are 8×32, 16×16, 32×8]; and
performing the conversion at least based on the indication [Pg. 7-8, Fig. 8, Table 1, Encoding video signal according to AF-merge mode];
However, Lee does not explicitly disclose whether a merged affine model of the current block should be modified; and wherein modifying the merged affine model comprises at least one of: modifying at least one control point motion vector (CPMV) of the merged affine mode; modifying at least one affine parameter of the merged affine model; and switching the merged affine model between four affine parameters and six affine parameters.
Zou teaches whether a merged affine model of the current block should be modified [Paragraph [0125]-[0128], Syntax element to indicate switchable affine model]; and wherein modifying the merged affine model comprises at least one of: modifying at least one control point motion vector (CPMV) of the merged affine mode; modifying at least one affine parameter of the merged affine model; and switching the merged affine model between four affine parameters and six affine parameters [Paragraph [0125]-[0128], Syntax element to enabling switchable four/six-parameter affine model].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to incorporate and integrate affine modification features provided in Yang as above, wherein the amount of data used to encode the differences may be proportional to the size of the difference, the techniques of this disclosure may improve the efficiency of video compression (Zou, Paragraph [0036] & [0042]). 

Regarding claim 2, Lee and Zou disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lee discloses wherein the first predetermined value is equal to 16 [Pg. 7-8, Fig. 8, Table 1, Transmission condition of the flag for determining whether to perform affine motion prediction, wherein a flag indicating whether to perform affine motion prediction is transmitted when the width and height of the block are all greater than 8, wherein AF-Merge sizes includes 16×16].

Regarding claim 3, Lee and Zou disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lee discloses wherein the second predetermined value is equal to 16 [Pg. 7-8, Fig. 8, Table 1, Transmission condition of the flag for determining whether to perform affine motion prediction, wherein a flag indicating whether to perform affine motion prediction is transmitted when the width and height of the block are all greater than 8, wherein AF-Merge sizes includes 16×16].

Regarding claim 16, Lee and Zou disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lee discloses wherein the conversion includes encoding the current block into the bitstream [Pg. 1, Technical Field, method for encoding/decoding a video signal].

Regarding claim 17, Lee and Zou disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lee discloses wherein the conversion includes decoding the current block from the bitstream [Pg. 1, Technical Field, method for encoding/decoding a video signal].

Regarding claim 18, claim 18 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore claim 18 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used above.
Furthermore, Lee discloses a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor [Pg. 14,   program executed by a computer, and can be stored in a computer readable recording medium. The computer readable storage medium includes all kinds of storage devices in which computer readable data is stored. The computer readable recording medium may include, Blu-Ray Disc (BD-ROM), a Universal Serial Bus (USB), a Read Only Memory (ROM), a Random Access Memory (RAM), a CD ROM-ROM, a magnetic tape, a floppy disk, and an optical data storage device].

Regarding claim 19, non-transitory computer-readable recording medium claim 19 storing instructions corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Lee discloses of a non-transitory computer readable storage medium storing instructions that cause a processor to perform the method according to claim 1 [Pg. 14,  program executed by a computer, and can be stored in a computer readable recording medium. The computer readable recording medium may include, Blu-Ray Disc (BD-ROM), a Universal Serial Bus (USB), a Read Only Memory (ROM), a Random Access Memory (RAM), a CD ROM-ROM, a magnetic tape, a floppy disk, and an optical data storage device].

Regarding claim 20, non-transitory computer-readable storage medium claim 20 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Lee discloses a non-transitory computer readable storage medium [Pg. 14,  program executed by a computer, and can be stored in a computer readable recording medium. The computer readable recording medium may include, Blu-Ray Disc (BD-ROM), a Universal Serial Bus (USB), a Read Only Memory (ROM), a Random Access Memory (RAM), a CD ROM-ROM, a magnetic tape, a floppy disk, and an optical data storage device]
However, Lee does not explicitly disclose the non-transitory computer readable storage medium storing a bitstream of a video which is generated by the method of claim 1. 
Zou teaches of the non-transitory computer readable storage medium storing a bitstream of a video which is generated by the method of claim 1 [Paragraph [0045], digital storage media storing encoded video data]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the recording medium disclosed by Lee to incorporate and implement the storage device of Zou as above, to store encoded video data to archive the encoded video data for later transmission or retrieval (Zou, Paragraph [0045]).

Allowable Subject Matter
Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-15 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter: The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487